
QuickLinks -- Click here to rapidly navigate through this document



Exhibit 10.2


SOFTWARE LICENSE AGREEMENT


        THIS SOFTWARE LICENSE AGREEMENT ("Agreement") is made by and between
I-LINK INCORPORATED, a Florida corporation, having its principle place of
business at 13751 South Wadsworth Park Drive, Suite 200 Draper Utah, 84020
(hereinafter referred to as "I-Link"), BUYERS UNITED, INC., a Delaware
corporation (hereinafter collectively referred to as "BUYERS") on the date last
set forth below to be effective as of the Effective Date (as defined in the
Asset Purchase Agreement).

RECITALS

        WHEREAS, I-Link has developed certain technology and is in the business
of providing enhanced communication services and software through a protocol for
the internet and application architecture;

        WHEREAS, I-Link's wholly owned subsidiary I-Link Communications, Inc.
("ILC") and BUYERS have entered into an Asset Purchase Agreement and related
documents all dated as of the date hereof (collectively the "Transaction
Documents"), pursuant to which ILC has agreed to sell to the BUYERS and BUYERS
has agreed to purchase from ILC, the assets used by the ILC in its business of
providing telecommunications and enhanced services, including I-Link One Number
service, wholesale and retail distribution of real-time Internet Protocol
communications network service and applications;

        WHEREAS, BUYERS desires to license I-Link's technology for use in
BUYERS' business; and

        NOW THEREFORE, in consideration of the above Recitals and the license,
payments, covenants, conditions and other terms and conditions set forth in this
Agreement, the parties intending to be legally bound, agree as follows:

        1.     Definitions. Capitalized terms used but not defined in this
Agreement shall have the definitions given them in the Transaction Documents. As
used in this Agreement, unless the context requires another meaning:

        1.1   "Application" means an enhanced communication software solution
that operates on an AppCenter.

        1.2   "AppCenter" means the enhanced telecommunication network
consisting of a Softswitch operating on an RTIP Network.

        1.3   "Distributed Central Arbitration Server" or "DCAS" means I-Link's
proprietary switching or routing mechanism of the Softswitch.

        1.4   "Documentation" means all user documentation existing on the
Effective Date of this Agreement pertaining to the use of the Licensed
Technology and the engineering journals, design specifications and change
information referred to in Section 3 below.

        1.5   "I-Link Applications" mean One Number and those Applications
described on the attached Schedule 1.5.

        1.6   "I-Link API" means the application programming interface used to
develop Applications that operate on an RTIP Network.

        1.7   "Intellectual Property Rights" means all patents and patent
applications whether pending or not, copyrights (whether registered or
unregistered), inventions whether patented or not, designs (whether registered
or unregistered), rights in, for, and to circuit layouts, trade secrets,
proprietary technology and other intellectual property rights such as Know-How,
Show-How, etc. and any

2

--------------------------------------------------------------------------------




applications for, or rights to obtain or acquire such rights, whether currently
existing or hereafter acquired that pertain to the Licensed Technology.

        1.8   "BUYERS Application" means those Applications developed by BUYERS
using the I-Link API that do not constitute Derivative Works.

        1.85 "Buyer's API" means the application programming interface used to
develop Applications that operate on an RTIP Network.

        1.9   "Licensed Technology" means the source code that relates to
I-Link's AppCenter, the I-Link API, the I-Link Applications and RTIP Network
technology.

        1.10 "Derivative Works" mean any change, addition, enhancement,
improvement or other modification of the Licensed Technology and Documentation
made by or on behalf of BUYERS, which includes any part of the Licensed
Technology or Documentation.

        1.11 "RTIP Network" means a real time internet protocol enhanced service
telecommunication network consisting of non-proprietary circuits, routers,
telecommunication lines and equipment and other proprietary software and devices
connected to the public switched telephone network and the internet protocol
(IP) network.

        1.12 "Softswitch" means the proprietary call control mechanism including
a Central Arbitration Server or DCAS which establishes connectivity between
proprietary devices on the RTIP Network and Applications, including all existing
monitoring and administration tools and servers.

        1.13 "One Number" means I-Link's current enhanced telecommunication
platform and application (as modified from time to time) that includes unified
voice messaging, conferencing, facsimile services, follow me, toll free service,
etc.

        1.14 "WxC" means I-Link's wholly owned subsidiary WorldxChange Corp., a
Delaware corporation, and its successors and/or assigns, if any.

        1.15 "Gateway" means those devices located on the edge of the RTIP
Network that serve as connection and signal conversion mechanisms to other
networks, including ISDN, SS7 and SIP.

        1.16 "Application Resource" means the servers in the RTIP Network that
provide services such as voice recognition, conferencing, text to speech and
call recording to Applications, the Voice 4 Less Application Platform and
GateLink.

        1.17 "Voice 4 Less" means I-Link's current enhanced telecommunication
platform and Application (as modified from time to time) that includes unified
voice messaging, conferencing, facsimile services, follow me, toll free service,
etc, including call processing, platform and the "out of band" broadcast server
referred to as MCP.

        1.18 "GateLink" means the Application programming interface used to
develop Applications that operate on an RTIP Network.

        1.19 "Application Web Services" means the web servers and code that
provide user interface to Voice 4 Less Applications.

        1.20 "OSS" means the set of servers, tables and code used to service
customers, such as account provisioning and customer resource management.

        1.21 "Billing" means the set of servers, tables and code used to collect
raw call detail records (CDR) from the Softswitch and segregate, rate, tax, and
deliver data to OSS and financial systems.

        2.     Technology License. In consideration of the issuance by BUYERS to
I-Link of 45,000 shares of the Series B Convertible Preferred Stock of BUYERS,
and the other agreements, promises,

3

--------------------------------------------------------------------------------

covenants and obligations of BUYERS contained in the Transaction Documents and
in this Agreement, I-Link hereby grants to BUYERS a paid-up, non-exclusive,
perpetual, non-transferable, worldwide license to make, have made, and use the
Licensed Technology, any and all Derivative Works of the Licensed Technology,
and the non-patent Intellectual Property Rights for the sole purpose of
providing enhanced telecommunications services to BUYERS' customers. In
consideration of the issuance by BUYERS to I-Link of 50,000 shares of the
Series B Convertible Preferred Stock of BUYERS, and the other agreements,
promises, covenants and obligations of BUYERS contained in the Transaction
Documents and in this Agreement, I-Link hereby grants to BUYERS a paid-up,
non-exclusive, perpetual, non-transferable, worldwide license to make, have
made, and use the patents and patent rights included in the Intellectual
Property Rights for the sole purpose of providing enhanced telecommunications
services to BUYERS' customers. I-Link agrees that, at all times, I-Link will
offer to BUYERS for BUYERS acceptance thereof any and all terms and conditions
made to any licensee of Licensed Technology and any and all Derivative Works of
the Licensed Technology as set forth in this Agreement for the term of this
Agreement. BUYERS agrees to promptly inform I-Link of any offer to acquire
BUYERS which BUYERS, in its sole discretion, believes is for the purpose of
acquiring the Technology License hereunder.

        3.     Documentation License.    I-Link hereby grants to BUYERS a
paid-up, non-exclusive, perpetual, non-transferable, worldwide license to use
and copy the Documentation in support of BUYERS licensed use of the Intellectual
Property Rights, Licensed Technology, and any and all Derivative Works of the
Licensed Technology. BUYERS agrees to keep and maintain, within reason and
accepted common practice in the software industry, engineering journals, design
specifications and information regarding any change in connection with any of
BUYERS' maintenance, operation and development of the Licensed Technology and
any Applications of BUYERS. Such engineering journals, design specifications and
change information shall constitute Documentation by BUYERS regarding any such
changes by BUYERS to the Licensed Technology.

        4.     Ownership and Acceptance.    The parties acknowledge and agree
that other than the rights granted to BUYERS in Sections 2 and 3 above, I-Link
shall retain all right, title and interest in the Intellectual Property Rights,
Licensed Technology, and any and all Derivative Works of the Licensed
Technology, and Documentation. BUYERS shall be deemed to have accepted the
Intellectual Property Rights, Licensed Technology, and Documentation on the
actual delivery thereof and/or transfer of control thereof in its entirety on
the Effective Date of this Agreement.

        5.     Derivative Works and Buyer Applications. This Agreement includes
a paid-up, license for BUYERS to make, have made, and use Derivative Works.
I-Link and BUYERS agree that any Derivative Works made by or on behalf of BUYERS
shall be exclusively owned by I-Link. All license rights and provisions for the
Licensed Technology and Documentation also apply to Derivative Works made by or
on behalf of BUYERS. I-Link and BUYERS agree that any Applications made by or on
behalf of BUYERS will be exclusively owned by BUYERS.

        6.     Technical Support and Development. Both I-Link and BUYERS
acknowledge and agree that pursuant to the Transaction Documents, BUYERS is
acquiring all of the assets whatsoever used by I-Link's current engineering,
development and support team that maintains, develops and supports the Licensed
Technology and that BUYERS will make offers of employment to certain I-Link
engineers for purposes of establishing and operating a development and
engineering facility located at BUYERS Bluffdale, Utah offices (the "Engineering
Facility"). Throughout the term of this Agreement, BUYERS agrees as follows:

        6.1   BUYERS shall maintain the Engineering Facility in a reasonable
condition as is commonly known in the industry for such a facility;

        6.2   Whenever I-Link or WxC employs engineers or developers to develop
new I-Link Applications or Derivative Works, upon prior timely notice, BUYERS
agrees to provide such

4

--------------------------------------------------------------------------------




engineers and developers with access and use of the Engineering Facility and
Documentation solely during normal business hours from Monday through Friday of
each week, free of charge from BUYERS;

        6.3   From time to time as WxC or I-Link may request upon prior written
notice in writing for a reasonable time period not extending beyond one calendar
month, BUYERS agrees to provide reasonable engineering, development, maintenance
and support services in connection with the Licensed Technology at rates no less
favorable than prevailing market rates at that time in the industry as
determined by BUYERS; and

        6.4   Upon prior written notice in writing for a reasonable time period
not extending beyond one calendar month, BUYERS shall provide I-Link and WxC
with any reasonable, necessary, and required instruction and training as
commonly provided in the industry with respect to the Derivative Works made by
or on behalf of BUYERS, the BUYERS Applications, and related Documentation free
of charge;

        6.5   BUYERS agrees to be responsible for all of its own development,
maintenance, support and engineering regarding the Licensed Technology and the
Applications made by or on behalf of BUYERS.

        7.     Audit: Upon prior written request and timely notice by I-Link,
BUYERS agrees to provide to I-Link a signed certification (i) verifying the
Licensed Technology is being used in accordance with the terms of this
Agreement; (ii) listing the locations on which the software of the Licensed
Technology is used, and (iii) identifying and describing any Derivative Works
and Applications made by or on behalf of BUYERS. I-Link may, solely at its
expense and upon reasonable and timely prior written notice to BUYERS during
normal business hours occurring Monday through Friday of any week, not including
any holiday, (a) audit the use of the Licensed Technology by a Customer of
BUYERS and compliance with the terms of this Agreement or (b) obtain from BUYERS
a copy of the current Documentation and a machine readable copy of the current
source code of the Licensed Technology, the Derivative Works and Applications
made by or on behalf of BUYERS.

        8.     Export Law Compliance.    All software acquired under this
Agreement shall be subject to all applicable laws, rules and regulations of the
United States of America (hereinafter referred to as "United States") as well as
laws of the countries in which BUYERS transacts business, specifically including
United States export control laws. BUYERS agrees not to export, directly or
indirectly, any software or equipment acquired under this Agreement to any
country for which the Government of the United States or any agency thereof, at
the time of export, requires an export license or other government approval,
without first obtaining such license or approval. BUYERS agrees to be at solely
at BUYERS cost and expense, responsible for obtaining the appropriate licenses
or permits necessary to export the Licensed Technology from the Government of
the United States.

        9.     Term and Termination.    The term of this Agreement shall
commence on the Effective Date and continue unless terminated as follows:

        9.1   I-Link may terminate this Agreement immediately upon notice to
BUYERS if (i) either party is unable to obtain or maintain any license, waiver,
consent, registration or approval required by or in the United States or any
license, waiver, consent, registration or approval required by the government of
a foreign country needed to fulfill their respective obligations under this
Agreement; or (ii) the continued use of the Licensed Technology under this
Agreement by BUYERS would contravene any order from such government regarding an
applicable regulation or law of a city, state, province, or nation; or

        9.2   Either party may terminate this Agreement if the other party
breaches one or more of its obligations under this Agreement or the Transaction
Documents and the defaulting party fails to cure such default within thirty
(30) days after written notice by the other party of such default; or

5

--------------------------------------------------------------------------------




        9.3   BUYERS may terminate this Agreement immediately upon written
notice to I-Link if I-Link dissolves, discontinues, or terminates its business
operations to which this Agreement pertains or makes any assignment of any
rights, licenses, and/or technology set forth herein for any benefit of
creditors, or grants any license to any entity under any terms not offered to
BUYERS which BUYERS considers are more favorable than in this Agreement.

        10.   Effect of Termination.    Upon termination of this Agreement,
BUYERS agrees to (i) immediately cease using the Licensed Technology, and
(ii) certify to I-Link within thirty (30) days of termination that Buyer has
returned to I-Link all software pertaining to the Licensed Technology and the
Documentation and all copies thereof remaining in BUYERS' possession. This
requirement applies to copies in all forms, partial and complete, in all types
of media and computer memory, and whether or not modified or merged with or into
other materials.

        11.   Representations and Warranties.    Each party to this Agreement
represents and warrants to the other parities that:

        11.1 Such party is a corporation duly organized, validly existing, and
in good standing under the laws of its jurisdiction of incorporation, with full
corporate power and authority to conduct its business as it is now being
conducted, to own or use the properties and assets that it purports to own or
use, and to perform all its obligations under this Agreement.

        11.2 Such party has full power and authority to execute and deliver this
Agreement, and to perform its obligations hereunder and to consummate the
transactions contemplated hereby. The execution, delivery and performance by
such party has been duly and validly authorized and no additional corporate
authorization or consent is required in connection with the execution, delivery
and performance of this Agreement. This Agreement constitutes the valid and
legally binding obligation of such party, enforceable against it in accordance
with its terms, subject, as to enforcement, to bankruptcy, insolvency,
reorganization and other laws of general applicability relating to or affecting
creditors' rights and to general equity principles whether or not considered in
a court of law or equity.

        12.   Indemnity.    Each party agrees to indemnify the other party, its
subsidiaries and affiliates, and their officers, directors, employees and agents
("Those Indemnified") against all expenses, losses, damages and costs (including
legal fees) incurred by Those Indemnified in the performance of this Agreement
as a result of:

        12.1 any injury to or death of any person caused by an act or omission
of the indemnifying party or its officers, employees, agents or subcontractors;
or

        12.2 any damage to real or tangible property caused by any act or
omission of the indemnifying party or its officers, employees, agents or
subcontractors; or

        12.3 the gross negligence or willful misconduct of the indemnifying
party or its officers, employees, agents or subcontractors; or

        12.4 a breach of any of the terms of this Agreement by the indemnifying
party or its officers, employees, agents or subcontractors.

        13.   Disclaimer of Implied Warranties.    EXCEPT AS MAY BE SPECIFICALLY
SET FORTH IN THIS AGREEMENT, I-LINK MAKES NO WARRANTIES, EXPRESS OR IMPLIED, AS
TO ANY I-LINK TECHNOLOGY, INTELLECTUAL PROPERTY, SERVICES, SOFTWARE, EQUIPMENT,
PRODUCT OR DOCUMENTATION. I-LINK SPECIFICALLY DISCLAIMS ANY AND ALL IMPLIED
WARRANTIES, INCLUDING WITHOUT LIMITATION ANY IMPLIED WARRANTIES OR
MERCHANTABILITY, FITNESS FOR A PARTICULAR PURPOSE, TITLE OR NON-INFRINGEMENT OF
THIRD PARTY RIGHTS. I-LINK MAKES NO WARRANTIES OR REPRESENTATIONS WHATSOEVER
WITH RESPECT TO THE INTELLECTUAL PROPERTY

6

--------------------------------------------------------------------------------

RIGHTS, INCLUDING ANY PATENT, COPYRIGHT AND TRADEMARK RIGHTS, OF ANY THIRD PARTY
WITH RESPECT TO THE LICENSED TECHNOLOGY, DOCUMENTATION OR DERIVATIVE WORKS,
WHETHER RELATING TO INFRINGEMENT OR OTHERWISE.

        14.   Limitation of Damages.    NEITHER PARTY SHALL BE LIABLE TO THE
OTHER FOR ANY INDIRECT, CONSEQUENTIAL, EXEMPLARY, SPECIAL, INCIDENTAL OR
PUNITIVE DAMAGES, INCLUDING WITHOUT LIMITATION LOSS OF USE OR LOST BUSINESS,
REVENUE, PROFITS, OR GOODWILL, ARISING IN CONNECTION WITH THIS AGREEMENT UNDER
ANY THEORY OF TORT, CONTRACT, WARRANTY, STRICT LIABILITY OR NEGLIGENCE, EVEN IF
THE PARTY HAS BEEN ADVISED, KNEW OR SHOULD HAVE KNOWN OF THE POSSIBILITY OF SUCH
DAMAGES. THE TOTAL LIABILITY OF I-LINK TO BUYER FOR CLAIMS MADE IN CONNECTION
WITH THIS AGREEMENT SHALL BE LIMITED TO THE LESSER OF (A) DIRECT DAMAGES PROVEN
BY BUYER OR (B) THE PURCHASE PRICE AS DEFINED IN THE ASSET PURCHASE AGREEMENT.
THE FOREGOING LIMITATION APPLIES TO ALL CAUSES OF ACTION AND CLAIMS, INCLUDING,
WITHOUT LIMITATION, BREACH OF CONTRACT, BREACH OF WARRANTY, NEGLIGENCE, STRICT
LIABILITY, MISREPRESENTATION AND OTHER TORTS.

        15.   Confidentiality.

        15.1 Each party agrees that all information furnished to it by the other
party, or to which it has access under this Agreement shall be deemed the
confidential and proprietary information or trade secrets (collectively referred
to as "Proprietary Information") of the Disclosing Party and shall remain the
sole and exclusive property of the Disclosing Party (the Party furnishing the
Proprietary Information referred to as the "Disclosing Party" and the other
Party referred to as the "Receiving Party"). Each Party shall treat the
Proprietary Information and the contents of this Agreement in a confidential
manner and, except to the extent necessary in connection with the performance of
its obligations under this Agreement, neither party may directly or indirectly
disclose the same to anyone other than its employees on a need to know basis and
who agree to be bound by the terms of this Section, without the written consent
of the Disclosing Party.

        15.2 BUYERS acknowledges that from time to time I-Link may be required
to disclose the terms and conditions of this Agreement in connection with its
public reporting obligations, company financing, merger, acquisition, partnering
or related activities and Buyer hereby consents to the disclosure of this
Agreement under such circumstances.

        15.3 The confidentiality of obligations of this Section do not apply to
any portion of the Proprietary Information which is (i) or becomes public
knowledge through no fault of the Receiving Party; (ii) in the lawful possession
of Receiving Party prior to disclosure to it by the Disclosing Party (as
confirmed by the Receiving Party's records); (iii) disclosed to the Receiving
Party without restriction on disclosure by a person who has the lawful right to
disclose the information; or (iv) disclosed pursuant to the lawful requirements
or formal request of a governmental agency. If the Receiving Party is requested
or legally compelled by a governmental agency to disclose any of the Proprietary
Information of the Disclosing Party, the Receiving Party agrees that it will
provide the Disclosing Party with prompt written notice of such requests so that
the Disclosing Party has the opportunity to pursue its legal and equitable
remedies regarding potential disclosure.

        15.4 Each party acknowledges that its breach or threatened breach of
this Section may cause the Disclosing Party irreparable harm which would not be
adequately compensated by monetary damages. Accordingly, in the event of any
such breach or threatened breach, the Receiving Party agrees that equitable
relief, including temporary or permanent injunctions, is an available remedy in
addition to any legal remedies to which the Disclosing Party may be entitled.

7

--------------------------------------------------------------------------------




        15.5 I-Link agrees not to solicit any employee of BUYERS for any reason
during the term of this Agreement and agrees not to grant any licenses for
Licensed Technology and any and all Derivative Works of the Licensed Technology
to any person or entity without the agreement of such licensee to not solicit
any employee of BUYERS, without BUYERS' permission, for employment for the term
of such license.

        16.   Logos and Marks.    Neither party may use the name, logo, trade
name, service marks, trade marks, or printed materials of the other party, in
any promotional or advertising material, statement, document, press release or
broadcast without the prior written consent of the other party.

        17.   General Provisions.

        17.1     Publicity.    Neither party shall issue any press release
pertaining to the subject matter of this Agreement without obtaining the prior
written approval of the other party, which approval shall not be unreasonably
withheld; provided, however, that either party, in its sole discretion, may
withhold its consent with respect to any forward looking statement as to its
business or operation.

        17.2     Representation.    The parties acknowledge and agree that the
relationship between them is solely that of independent contractors. Neither
party, nor their respective employees, agents or representatives, has any right,
power or authority to act or create any obligation, express or implied, on
behalf of the other party.

        17.3     Force Majeure.    Other than with respect to Buyer's failure to
make payments due hereunder, neither party shall be liable under this Agreement
for delays, failures to perform, damages, losses or destruction, or malfunction
of any service, equipment or any consequence thereof, caused by, or due to fire,
earthquake, flood, water, the elements, third party labor disputes, utility
curtailments, power failures, explosions, civil disturbances, governmental
actions, acts of terrorism, shortages of equipment, services or supplies,
unavailability of transportation, acts or omissions of third parties, or any
other cause beyond its reasonable control.

        17.4     Waivers.    No waiver of any term or condition of this
Agreement shall be enforceable unless it is in writing and signed by the party
against whom it is sought to be charged. No failure or delay by either party in
exercising any right, power or remedy will operate as a waiver of any such
right, power or remedy, unless otherwise provided herein. The waiver by either
party of any of the covenants, conditions or agreements to be performed by the
other or any breach thereof shall not operate or be construed as a waiver of any
subsequent breach of any such covenant, condition or agreement.

        17.5     Assignment.    This Agreement and the license granted hereunder
is personal to the parties and may not be assigned by any act of either party or
by operation of law without the other party's written consent, which consent
shall not be unreasonably delayed or withheld; provided, however, that either
party may assign this Agreement to a subsidiary or in connection with any
acquisition or merger without the other party's consent; provided further,
however, that in no event shall any such assignment by BUYERS have the effect of
conferring protection against suit or liability on any successor in interest who
was infringing the patent rights of I-Link prior to the acquisition. Any
assignment or transfer not in conformance with this Section 17.5 shall be null,
void and of no legal effect

        17.6     Integration.    This Agreement represents the entire agreement
between the Parties with respect to the subject matter hereof and supersedes and
merges all prior agreements, promises, understandings, statements,
representations, warranties, indemnities and inducements relied upon by either
Party, whether written or oral.

        17.7     Construction.    The language used in this Agreement is deemed
the language chosen by the parties to express their mutual intent. No rule of
strict construction shall be applied against either party.

8

--------------------------------------------------------------------------------




        17.8     Performance and Governing Law.    This Agreement shall be
governed by and construed in accordance with the laws of the State of Utah
without regard to the State of Utah's choice of law provisions. The parties
hereby consent to personal jurisdiction and venue in and before the state and
federal courts of the State of Utah. If any action at law or in equity is
necessary to enforce or interpret the terms of this Agreement the prevailing
party shall be entitled to reasonable attorney's fees and costs in addition to
any other relief to which such party may be entitled.

        17.9     Notices.    All notices, including but not limited to, demands,
requests and other communications required or permitted hereunder shall be in
writing and shall be deemed given: (i) when delivered in person, (ii) 24 hours
after deposit with an overnight delivery service for next day delivery,
(iii) the same day when sent by e-mail or facsimile transmission during normal
business hours, receipt confirmed by sender's equipment, or (iv) three
(3) business days after deposit in the United States mail, postage prepaid,
registered or certified mail, return receipt requested, and addressed to the
recipient party at the address set forth below:

If to Buyers, to:   Buyers United, Inc.
14870 Pony Express Road
Bluffdale, Utah 84065
Telecopy: (801) 320-3312
Attention: Paul Jarman, Executive Vice President
If to I-Link, to:
 
I-Link Incorporated
13751 S. Wadsworth Park Drive, Suite 200
Draper, Utah 84020
Telecopy: (801) 576-5000
Attention: Helen Seltzer, President

        17.10     Counterparts.    This Agreement may be executed in several
counterparts, each of which shall constitute an original, but all of which shall
constitute one and the same instrument.

        17.11     Third Parties.    The provisions of this Agreement and the
rights and obligations created hereunder are intended for the sole benefit of
BUYERS and I-Link, and do not create any right, claim or benefit on the part of
any person not a party to this Agreement, including end-users.

        17.12     Survival Of Provisions.    Any obligations of the parties
relating to monies owed, as well as those provisions relating to
confidentiality, limitations on liability and indemnification, shall survive
termination of this Agreement.

        17.13     Unenforceability Of Provisions.    The illegality or
unenforceability of any provision of this Agreement does not affect the legality
or enforceability of any other provision or portion. If any provision or portion
of this Agreement is deemed illegal or unenforceable for any reason, there shall
be deemed to be made such minimum change in such provision or portion as is
necessary to make it valid and enforceable as so modified.

        17.14     Amendments.    This Agreement is voidable by I-Link if the
text is modified by BUYERS without the written or initialed consent of an
authorized I-Link officer. Any amendments or modifications to this Agreement
must be in writing and signed by an authorized officer of each party.

        17.15     Authority.    Each individual executing below on behalf of a
party hereby represents and warrants that such individual is duly authorized to
so execute, and to deliver this Agreement.

9

--------------------------------------------------------------------------------




        IN WITNESS WHEREOF, the parties have executed this Agreement on the
dates set forth below to be effective on the Effective Date.

BUYERS UNITED, INC.    
By:
 
/s/  THEODORE STERN      

--------------------------------------------------------------------------------

Theodore Stern, Chief Executive Officer
 
December 6, 2002
I-LINK INCORPORATED
 
 
By:
 
/s/  GARY J. WASSERSON      

--------------------------------------------------------------------------------

Gary J. Wasserson, Director
 
December 6, 2002

10

--------------------------------------------------------------------------------



QuickLinks


SOFTWARE LICENSE AGREEMENT
